Exhibit 10.3


TERMINATION AND RELEASE AGREEMENT
This Termination and Release Agreement (the “Agreement”) is entered into by and
among Flotek Industries, Inc., a Delaware corporation (the “Company”), John W.
Chisholm (“Chisholm”), Protechnics II, Inc. (“Protechnics”) and Chisholm
Management, Inc. (“CMI” and Protechnics are collectively referred to as the
“Chisholm Companies”).
WHEREAS, the Chisholm Companies and the Company have previously entered into
that certain Fifth Amended and Restated Services Agreement (the “Service
Agreement”);
WHEREAS, Chisholm and the Company have previously entered into that certain
letter agreement dated April 15, 2014 (the “Letter Agreement”);
WHEREAS, Chisholm and the Company are entering into that certain Employment
Agreement dated the date hereof, and effective as of April 1, 2019;
NOW, THEREFORE, BE IT RESOLVED, that:
1.    Termination. The Service Agreement and the Letter Agreement are each
hereby terminated by mutual agreement, and no party hereto will hereafter have
any obligation under such agreements.
2.    Survival of Tax Indemnity Obligations. The parties acknowledge that the
United States Internal Revenue Service (“IRS”) has asserted that federal payroll
taxes were not properly withheld and paid to the federal government regarding
the services of John Chisholm under the Services Agreement. Therefore, the
parties hereto agree that Par. 8.2 of the Services Agreement (“Tax Obligations”)
shall survive the termination of the Services Agreement. The parties further
acknowledge that the Guarantee dated May 8, 2019 regarding John Chishoim’s
guaranty of the Chisholm Companies’ obligations under the Services Agreement
shall likewise be unaffected by the termination of the Services Agreement.
3.    Release. The terminations of the Service Agreement and the Letter
Agreement pursuant to Section 1 (the “Terminations”) are in partial
consideration for the execution of the Employment Agreement by the parties
thereto. The Terminations shall not be considered a breach by the parties of
Service Agreement or the Letter Agreement, or to in any way trigger an
entitlement to Severance benefits under Section 6.3 of the Service Agreement.
Neither the Terminations nor the execution and delivery of the Employment
Agreement shall be considered a “Good Reason” for purposes of the Services
Agreement. Each party hereto hereby releases the other parties hereto from any
obligation, claims or liabilities relating to the Services Agreement and the
Letter Agreement, known or unknown, including any actual or alleged breach
thereof.
4.    Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Texas, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Texas or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Texas.
5.    Arbitration and Equitable Remedies. Any dispute or controversy arising out
of or relating to any interpretation, construction, performance or breach of
this Agreement, shall be settled by arbitration to be held in Houston, Texas, in
accordance with the rules then in effect of the American Arbitration
Association, provided however, the parties will be entitled to full and liberal
evidentiary discovery in accordance with the rules governing civil litigation in
courts of the same jurisdiction. The arbitrator may grant injunctions or other
relief in such dispute or controversy. The decision of the arbitrator shall be
final, conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. The
Company shall pay the legal costs and expenses of such arbitration; however, the
prevailing party shall be entitled to recover from the non-prevailing party all
reasonable legal costs and expenses incurred including time of law firm staff,
court costs, attorneys’ fees, and all other related expenses incurred in such
arbitration.
IN WITNESS WHEREOF, the parties hereto have hereby executed this Agreement as of
May 20, 2019.
FLOTEK INDUSTRIES, INC.
By:    /s/Elizabeth T. Wilkinson    
Name:    Elizabeth T. Wilkinson    
Title:    Chief Financial Officer    
PROTECHNICS II, INC.
By:    /s/John W. Chisholm    
Name:    John W. Chisholm    
Title:    General Manager    
CHISHOLM MANAGEMENT, INC.
By:    /s/John W. Chisholm    
Name:    John W. Chisholm    
Title:    Managing Director    
JOHN W. CHISHOLM
John W. Chisholm    
John W. Chisholm




